. Exhibit waiver and release Michael D. Fascitelli, on behalf of his heirs, successors and assigns (“Releasor”), in consideration of the benefits set forth in the letter agreement, dated February 27, 2013, between Vornado Realty Trust (“Vornado”) and himself, and other consideration the receipt and sufficiency of which is hereby acknowledged, knowingly and voluntarily waives and releases forever whatever claims he may have or may yet have against Alexander’s Inc., which is owned 32.4% by Vornado, any of Alexander’s Inc.’s parents, subsidiaries and affiliates and any of its present and former employees, trustees, officers, shareholders, partners, agents and representatives (collectively, “Alexander’s”), based upon any matter, cause or thing through the date of this Waiver and Release, including any matter, cause or thing relating to his employment by or position with Alexander’s or any of its subsidiaries, affiliates or investments.
